Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 13, 2014

                                    No. 04-14-00145-CV

            IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2010-PC-2639
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
      The court reporter’s notification of late record is GRANTED. The reporter’s record is due
on May 23, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court